Citation Nr: 0636877	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  96-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 
Subsequently by rating action in December 1996 the rating was 
increased from 10 to 20 percent. This rating was effective 
from February 25, 1994, the date of claim. That increase did 
not, however, resolve the appeal because, when a veteran 
appeals the evaluation assigned for a service- connected 
disorder, it is presumed that he seeks the maximum benefit 
allowed by law or regulation, i.e., 100 percent. Thus, the 
appeal remains open until that benefit is awarded or until 
the appeal is decided or withdrawn. AB v. Brown, 6 Vet. App. 
35 (1993). 
A personal hearing was held in July 1997 before a hearing 
officer at the RO. A copy of the transcript is in the file. 
This matter was last before the Board in June 2004, when it 
was remanded for further evidentiary development. 
The service representative argued in his September 2006 
brief, in essence, that the veteran in September 2003 
requested a personal hearing at the RO, but he was not 
afforded the requested hearing. The Board notes that the file 
contains a February 2004 letter from the veteran's 
representative noting that the veteran had been contacted and 
stated that, "he wishes to drop his hearing at this time." 
As such the hearing request was withdrawn. 



FINDINGS OF FACT 
1.  Prior to September 23, 2002, the veteran's low back 
sprain with degenerative disc disease (DDD) was not 
manifested by a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.
2.  Prior to September 26, 2003, the veteran's low back 
sprain with degenerative disc disease (DDD) was not 
manifested by a severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or by 
some of the above with abnormal mobility on forced motion.
3.  Since September 23, 2002, the veteran's low back sprain 
with degenerative disc disease (DDD) has not been manifested 
by an intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
or by neurologic symptoms warranting a separate rating.
4.  Since September 26, 2003, the veteran's low back sprain 
with degenerative disc disease (DDD) has not been manifested 
by lumbar ankylosis; or by forward flexion of the 
thorocolumbar spine limited to 30 degrees or less.


CONCLUSION OF LAW 
The schedular criteria for the assignment of a rating in 
excess of 20 percent for a low back sprain with DDD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes (Codes) 5237, 5242, 5243, (2006), 38 C.F.R. § 4.71a, 
Codes 5292, 5293, 5295 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in numerous pieces of 
correspondence including, a VA letter in February 2005, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish an effective date for the disability 
for which service connection was claimed. The claim was 
readjudicated in a June 2006 supplemental statement of the 
case. Any failure to provide advance notice of how the 
effective date for the increased evaluation is assigned below 
is harmless because the claim is denied, and from at least 
February 2001, and more likely prior to that date, the 
appellant clearly has been provided notice explaining that 
for VA to award an increased evaluation he needed to show 
increased disability.  The veteran has been offered ample 
opportunity to present that evidence. Hence, any error was 
not prejudicial. 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, any error was cured by 
providing notice and readjudicating the claim. The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal. Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 
Background 
According to the service medical records, the veteran 
strained his back while lifting a side of beef in service. 
Service connection for a low back strain was granted in a 
November 1975 rating decision, and as noted above, the 
current evaluation was assigned in a December 1996 rating 
decision. 
At a VA examination conducted in September 1996, the veteran 
complained of low back and neck pain. The examiner noted 
restricted lumbosacral motion and spasms with apparent 
tenderness. The veteran's sensation and muscle power were 
normal. There were no postural abnormalities or fixed 
deformities. Range of motion (ROM) was flexion to 90 degrees; 
extension to 0 degrees; left lateral flexion to 25 degrees; 
right lateral flexion to 20 degrees; and rotation to 20 
degrees bilaterally. The examiner noted that there was no 
objective evidence of pain on motion, or of any neurological 
involvement. The diagnosis was DDD with radiculopathies. 
At a VA examination conducted in August 1997, the veteran 
complained of chronic low back pain radiating to the 
extremities. He ambulated without any assistive devices. He 
exhibited normal heel toe walking. There was some bilateral 
tenderness on palpation of the lumbosacral spine. Straight 
leg raising was normal except for some increased low back 
pain on the right. There were no fixed deformities. The 
appellant's posture was impaired due to his nonservice 
connected obesity. ROM was flexion to 75 degrees; extension 
to 30 degrees; bilateral lateral flexion to 45 degrees; and 
bilateral rotation to 30 degrees. The examiner noted moderate 
pain in all planes of motion. There was no objective evidence 
of any neurological involvement. The diagnosis was 
lumbosacral DDD, with herniated nucleus pulposus (HNP) at L2-
3 and L3-4; and mild spinal stenosis. He noted that this 
diagnosis may be partially related to the old back injury in 
service. 
At a VA examination conducted in June 2003, the examiner 
noted that the veteran had been seen at the VAMC clinic for 
his back since separation from service in 1963, but he had 
not been seen at the clinic lately. The appellant complained 
of variable sharp pain to the neck and low back. He walked 
unaided and occasionally used a straight cane. He did not use 
any orthosis. He had been on Social Security disability since 
1994. ROM was flexion to 70 degrees; extension to 10 degrees; 
lateral flexion to 30 degrees bilaterally; and rotation to 30 
degrees bilaterally. The examiner noted that there was 
painful motion in all planes. Motion was limited by pain and 
endurance. There was tenderness at the bilateral lumber spine 
paraspine. Motor strength was 5x5; and straight leg raising 
was positive bilaterally. Sensation was decreased 
bilaterally, however, the appellant was noted to be a 
diabetic. The diagnosis was DDD, L-2 thru L3-4 with HNP, and 
lumbar radiculopathy. 
At a VA examination conducted in August 2005, the veteran's 
medical records and claims file was reviewed. It was noted 
that the veteran had no history of trauma or surgery to the 
lower back. He exhibited severe stiffness and decreased low 
back motion. There was moderate leg weakness and moderate low 
back spasms. He reported constant severe low back pain which 
radiated to the legs, and he claimed that he was unable to 
walk more than a few yards. He did not use any aids or 
devices. He claimed that he had incapacitating episodes which 
lasted four to five days. 
A physical examination revealed a normal posture and gait. 
There was no abnormal spinal curvature. There was no 
thorocolumbar ankylosis. Further, no lumbar spasms, atrophy, 
guarding, tenderness, or weakness was noted. Active and 
passive ROM was flexion to 75 degrees with complaints of pain 
beginning at 50 degrees; extension to 10 degrees with 
complaints of pain at beginning at 5 degrees; lateral flexion 
to 5 degrees bilaterally with complaints of pain; and 
rotation to 5 degrees. There was no additional loss of motion 
due to repetitive use of the joint due to pain, fatigue, 
weakness, or lack of endurance. ROM was considered normal. 
There was no evidence of incoordination, fatigability or 
weakness. Functional loss due to pain was noted. X-rays dated 
in July 2004 revealed multiple level changes DDD-osteophyte. 
L1-L2 disc optrusion- annular bulge and spinal stenosis. 
There was no evidence of radiculopathy. The examiner noted 
five episodes of incapacity totaling 25 days over the prior 
year. The diagnosis was lumbar multiple DDD. 
The file contains numerous treatment records for various 
disabilities including treatment for low back complaints. The 
file also contains a Social Security Administration (SSA) 
determination dated in May 1994 which found that the veteran 
was disabled for SSA purposes as of December 1993, as a 
result of a recurrent severe major depressive disorder. 
Criteria 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
The veteran's service-connected low back strain and DDD is 
rated, in part, based on limitation of motion. In such cases, 
the Board must consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse. A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 
With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint. 38 C.F.R. 
§ 4.59. 
The Board has reviewed all of the evidence in the claims 
file, with emphasis on the medical evidence with respect the 
criteria for rating the veteran's service-connected low back 
strain with lumbar DDD. The evidence includes, but is not 
limited to: service medical records; the veteran's hearing 
testimony and contentions; private medical treatment records; 
Social Security Records; VA medical treatment records; and VA 
examination reports. The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim for the increased disability 
rating in question. 
The criteria for rating an intervertebral disc syndrome and 
disabilities of the spine generally were revised while the 
appeal was pending effective September 23, 2002 and September 
26, 2003, respectively. Prior to the effective date of any 
change in law only the old rating criteria may be considered. 
On and after the effective date of the new criteria only that 
new criteria may be applied. Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir. 2003). 
Under the criteria in effect prior to September 26, 2003, a 
lumbosacral strain with muscle spasm on extreme forward 
bending, and a unilateral loss of lateral spine motion in a 
standing position, warranted a 20 percent evaluation. A 40 
percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 
Under the criteria in effect prior to September 26, 2003, 
limitation of lumbar spine motion warrants a 20 percent 
rating when limitation was moderate, and a 40 percent rating 
was warranted when limitation was severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003). 
Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks. A 40 percent rating required a severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief. 
Code 5293 was revised effective September 23, 2002. The new 
Code provides that an intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating. The revised Code 5293 provides that an evaluation of 
20 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months. 
An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months. 

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
The criteria for rating disabilities of the spine were again 
revised effective September 26, 2003. The revised criteria 
effective September 26, 2003 include 38 C.F.R. § 4.71a, Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a. 
Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a. 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 
Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2006), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
shown. Ankylosis is the immobility and consolidation of a 
joint. Lewis v. Derwinski, 3 Vet. App. 259 (1992). 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 
When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7. 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102. 
Analysis 
VA examinations in September 1996, and August 1997, as 
detailed above, showed no more than mild to moderate 
limitation of lumbar motion; and no neurological involvement. 
Consequently, the next higher, 40 percent, rating under Code 
5292 or 5295 is not warranted. 
Considering rating the disability as disc disease, under Code 
5293 prior to the September 2002 revision, a severe 
intervertebral disc disease was not reflected either in the 
September 1996, and August 1997 examination reports. No 
neurological involvement was noted in either report. Thus, 
neither examination revealed recurring attacks of an 
intervertebral disc syndrome with intermittent relief. 
Objective evidence of such signs as recurring attacks with 
periodic muscle spasms was not clinically shown. 
From the date of the regulatory change in September 2002, an 
intervertebral disc syndrome may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243). At a June 2003 VA 
examination, sensory testing revealed diminished sensation in 
a bilateral stocking distribution but this was attributed to 
the veteran's nonservice connected diabetes. Heel and toe 
walk was intact. No other neurological symptoms were noted.  
While a VA examination conducted in August 2005 noted 
moderate leg weakness, low back spasms, as well as complaints 
of constant severe low back pain which radiated to the legs, 
there was no abnormal spinal curvature; ankylosis, spasms, 
atrophy, guarding, tenderness, or weakness of the thoracic or 
lumbar spine.  Further, there was no evidence of 
incoordination, fatigability, weakness, or radiculopathy.  
While the appellant self asserted that he was unable to walk 
more than a few yards, and that he had four to five, five day 
incapacitating episodes; physical examination revealed a 
normal posture, symmetry and gait.  Additionally, medical 
evidence of physician prescribed bed rest is not reflected by 
the clinical record.  Hence, there is no basis for an 
increased rating based on incapacitating episodes. 
The objective clinical evidence also does not show 
neurological symptoms which may be separately rated and 
combined with the rating for orthopedic disability. Indeed, 
despite his complaints VA examinations in 2002, 2005, and 
2006 noted no radicular symptoms and only minimal sensory 
deficits. 
While the disability may also be rated under the general 
formula for rating injuries/diseases of the spine from 
September 26, 2003, a 40 percent rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Here, at no time has either thoracolumbar ankylosis 
or a limitation of forward flexion to 30 degrees or less been 
reported.  Hence, the general formula does not provide a 
basis for an increased rating.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability. 38 C.F.R. §§ 4.40, 4.45.  The appellant's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 
disability ratings assigned.  The Board has considered the 
veteran's claim for an increased rating for his lumbar spine 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.  This has been 
accomplished in the present case, and indeed, the assignment 
of a compensable rating itself is recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet.App. 
361 (1993).  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, that has been done in this case, and it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain, Spurgeon v. Brown, 10 
Vet. App. 194 (1997),. and the new general rating formula 
specifically requires the use of the defined criteria "with 
or without pain."  38 C.F.R. § 4.71a.
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

ORDER 
Entitlement to a rating in excess of 20 percent for a lower 
back strain with DDD of the lumbar spine is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


